Exhibit 10.1

FIRST AMENDMENT TO THE

AMENDED AND RESTATED NCR CHANGE IN CONTROL SEVERANCE PLAN

WHEREAS, NCR Corporation (the “Company”) has previously adopted the NCR Change
in Control Severance Plan as amended and restated and in effect on December 31,
2008 (the “Plan”); and

WHEREAS, the Compensation and Human Resource Committee of the Board of Directors
of the Company has recommended to the Board of Directors of the Company (the
“Board”) that the Plan be amended so as not to provide tax gross-up payments to
any Participants who may become Participants in the Plan effective after the
date of this amendment and, instead, to provide for reductions in payments to
such Participants in certain circumstances as set forth below; and

WHEREAS, the Board has determined that, in furtherance of these objectives, it
is desirable to amend the Plan as permitted by Section 6.2 of the Plan;

NOW THEREFORE, effective as of January 27, 2010, the Plan is hereby amended as
follows:

1. Section 4.4 is hereby amended by inserting a new Section 4.4(g) immediately
following Section 4.4(f) to read as follows:

(g) Anything in this Plan to the contrary notwithstanding, Participants who
become Participants in this Plan effective after January 27, 2010 shall be
subject to the provisions set forth in Exhibit C, and Sections 4.4(a) through
4.4(f) shall have no application to any such Participant.

2. The Plan is hereby amended by inserting a new Exhibit C immediately following
Exhibit B to read as follows:

Exhibit C

Certain Reductions in Payments for New Participants After January 27, 2010

(a) In the event that it shall be determined by the Accounting Firm that any
Payment to a Participant who becomes a Participant in the Plan effective after
January 27, 2010 would be subject to the Excise Tax, the Accounting Firm shall
determine whether to reduce the aggregate amount of the Payments payable to such
Participant under this Plan (the “Plan Payments”) to the Reduced Amount. The
Plan Payments shall be reduced to the Reduced Amount only if the Accounting Firm
determines that the Participant would have a greater Net After-Tax Benefit if
the Participant’s Plan Payments were reduced to the Reduced Amount. If instead
the Accounting Firm determines that the Participant would have a greater Net
After-Tax Benefit if the Participant’s Plan Payments were not reduced to the
Reduced Amount, the Participant shall receive all Plan Payments to which the
Participant is entitled under this Plan.



--------------------------------------------------------------------------------

(b) If the Accounting Firm determines that the aggregate Plan Payments otherwise
payable to a Participant should be reduced to the Reduced Amount pursuant to
this Exhibit C, the Company shall promptly give the Participant notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Exhibit C shall be binding upon the Company
and the Participant and shall be made within fifteen (15) days after a
termination of the Participant’s employment. The reduction of the Plan Payments
to the Reduced Amount, if applicable, shall be made by first reducing the
payments under Section 4.2(a), and then any payments due under
Section 4.2(b)(ii), and then any benefits due under Section 4.2(d) (with
benefits or payments in any group having different payment terms being reduced
on a pro-rata basis). All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

(c) Definitions. The following terms shall have the following meanings for
purposes of this Exhibit C.

(i) “Accounting Firm” shall mean the Company’s then current independent outside
auditors, or such other nationally recognized certified public accounting firm
as may be designated by the Plan Committee immediately prior to a Change In
Control, provided that in the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Plan Committee may appoint another nationally recognized
accounting firm to make the determinations required under this Exhibit C (which
accounting firm shall then be referred to as the Accounting Firm hereunder).

(ii) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iii) “Net After-Tax Benefit” shall mean the aggregate Value of all Payments to
a Participant, net of all taxes imposed on the Participant with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
as determined by the Accounting Firm.

(iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(v) “Reduced Amount” shall mean the greatest amount of Plan Payments that can be
paid that would not result in the imposition of the Excise Tax upon a
Participant if the Accounting Firm determines to reduce Plan Payments pursuant
to this Exhibit C.

(vi) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G



--------------------------------------------------------------------------------

of the Code, as determined by the Accounting Firm using the discount rate
required by Section 280G(d)(4) of the Code.

3. Except as expressly modified hereby, the terms and provisions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned officer certifies that the Board of
Directors of NCR Corporation has approved this amendment to the Plan effective
this 27th day of January, 2010.

 

NCR Corporation By:  

/s/ Andrea Ledford

Name:  

Andrea Ledford

Title:  

Senior V.P., Human Resources